SAM KELLY, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentKelly v. CommissionerDocket No. 10936-88United States Tax CourtT.C. Memo 1989-377; 1989 Tax Ct. Memo LEXIS 376; 57 T.C.M. (CCH) 1093; T.C.M. (RIA) 89377; July 26, 1989Sam Kelly, pro se. Steven J. Foster, for the respondent.  RUWEMEMORANDUM FINDINGS OF FACT AND OPINION RUWE, Judge: Respondent determined a deficiency in petitioner's 1984 Federal income tax and additions to tax as follows: Additions to TaxDeficiencySec. 6651(a)(1) 1Sec. 6653(a)(1)Sec. 6653(a)(2)Sec. 6661$ 10,732$ 1,097$ 56250 percent of the$ 2,683interest due on$ 10,732After concessions by respondent, the issues for decision are: (1) Whether*377  petitioner and his spouse 2 failed to report income from the following: (a) $ 2,438.28 from a pension fund; (b) a prize in the amount of $ 757.25; and (c) non-employee compensation in the amount of $ 2,127.00; (2) whether petitioner is entitled to Schedule C deductions of $ 20,027.00 for 1984; (3) whether petitioner is entitled to charitable contributions in excess of those allowed by respondent; and (4) whether petitioner is liable for the additions to tax under sections 6651(a)(1), 6653(a)(1) and 6653(a)(2).  Petitioner resided in Hayward, California when he filed his petition in this case. For sake of convenience, we are combining our findings of fact and opinion. On July 11, 1985, petitioner and his spouse, Rose M. Kelly, filed a joint Federal income tax return for the taxable year 1984.  They had received no extensions of time within which to file the return.  Petitioner and his spouse attached Forms 1099 to their return which showed that the following amounts had been paid to them during 1984: (1) $ 2,438.28 of pension funds from Northern Trust Company; (2) $ 757.25 of prize money from Dynasty*378  Systems; and (3) $ 2,127.00 of non-employee compensation.  Petitioner and his spouse failed to include these amounts as income on their 1984 return. Petitioner bears the burden of proof with respect to the unreported income and additions to tax.  Rule 142(a).  Petitioner offered no evidence regarding the unreported income or additions to tax.  Because petitioner has not sustained his burden of proof, respondent's determinations are sustained. Petitioner also bears the burden of establishing his entitlement to the Schedule C deductions and the charitable contribution deductions which are in excess of those allowed by respondent.  Rule 142(a).  Petitioner offered no evidence concerning the deductions, and respondent's determinations are sustained. Decision will be entered under Rule 155.  Footnotes1. Unless otherwise indicated, all section references are to the Internal Revenue Code, as amended and in effect for the year in issue.  All Rule references are to the Tax Court Rules of Practice and Procedure.↩2. Petitioner's spouse died prior to the time the petition was filed.↩